             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                        4:18-CR-3054
    vs.
                                                   ORDER
ROBERT EUGENE HUFF,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant’s unopposed Motion to Continue Sentencing (filing
          37) is granted.

    2.    Defendant Robert Eugene Huff’s sentencing is continued to June
          21, 2019, at 1:30 p.m., before the undersigned United States
          District Judge, in Courtroom No. 1, Robert V. Denney United
          States Courthouse and Federal Building, 100 Centennial Mall
          North, Lincoln, Nebraska. The defendant shall be present at the
          hearing.

    Dated this 26th day of March, 2019.

                                      BY THE COURT:


                                      John M. Gerrard
                                      Chief United States District Judge
